Title: [Diary entry: 24 February 1786]
From: Washington, George
To: 

Friday 24th. Thermometer at 32 in the morning—33 at Noon and 29 at Night. Cloudy about day break—but it soon cleared, and about 8 oclock the wind began to blow very high from the No. Wt. and continued to do so all day—growing very cold & freezing hard especially towards Night. Mr. Lawe. Washington and Mr. Hooe left this after breakfast, and crossed in my Boat (which could not get back till the wind moderated after Sun down) to Maryland, as the nearest cut home. After sunset Mr. Shaw returned from alexandria. Not being able either to remove Earth, set Posts, or plant Trees sent the Men into the New grounds to making faggots and the Women to picking the wild onions from the Oats which I wanted to Sow.